Citation Nr: 0930000	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory 
disorder, to include pneumonia and chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to January 
1953.

The Veteran's claims for service connection for bilateral 
hearing loss, tinnitus and pneumonia were denied in a 
November 2007 RO rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Louis, Missouri 
(the RO).  
The Veteran expressed disagreement with that decision in 
December 2007, and a Decision Review Officer (DRO) provided 
the Veteran with a June 2008 statement of the case (SOC) 
which was also unfavorable to the Veteran's claims.  An 
appeal was perfected with the Veteran's submission of a 
substantive appeal (VA Form 9) in July 2008.

In August 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket due to his advanced age.  
See 38 C.F.R. § 20.900(c) (2008).

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issues on appeal must be remanded for further evidentiary 
development.  


The Veteran presented for a VA audiological examination in 
September 2007, at which time the examining audiologist noted 
the Veteran's extensive history of noise exposure in service 
and as a civilian and opined that she could not provide a 
medical nexus opinion as to the Veteran's hearing loss or 
tinnitus "without resort[ing] to mere speculation."  The 
United States Court of Appeals for Veterans Claims has held 
that medical opinions which are speculative, general or 
inconclusive in nature are of no probative value.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

Because the opinion of the September 2007 VA examiner is not 
probative, an additional medical opinion addressing the 
relationship between the Veteran's hearing problems and 
military service is needed.

The medical evidence shows that the Veteran has been 
diagnosed with COPD, chronic bronchitis and recurrent 
pneumonia in December 2004 and July 2006.  
The Veteran's service medical records reflect that he was 
complained of pain and pressure in his chest in November 
1950, and his December 1952 separation examination reflects 
chronic colds.  

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Under the 
circumstances here presented, the Board believes that an 
opinion is necessary in order to answer the question whether 
the Veteran's current respiratory disorder is related to his 
military service.



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a medical 
professional to review the Veteran's VA 
claims folder and provide an opinion, 
based on the Veteran's medical history, 
as to whether it is as likely as not that 
the Veteran's current bilateral hearing 
loss and/or tinnitus are related to his 
military service.  If audiological 
examination of the Veteran and/or 
diagnostic testing are necessary to 
render an informed opinion, such should 
be scheduled.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

2.  VBA should refer the Veteran's VA 
claims folder to an appropriately 
qualified medical professional, who 
should render an opinion as to whether it 
is as likely as not that any currently 
diagnosed respiratory/pulmonary 
disability is related to the Veteran's 
military service, in particular the 
complaints of pain and pressure in his 
chest in November 1950 or the chronic 
colds reported on the Veteran's December 
1952 separation.  If the reviewer deems 
it to be necessary, physical examination 
and/or diagnostic testing of the Veteran 
should be scheduled.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



